Lumpkin, J.
1. In cases of cruel treatment or habitual intoxication by either husband or wife, the jury, in their discretion, may grant either a total or partial divorce. Civil Code, S 2427.
2. In the present case there was evidence tending to show cruel treatment on the part of the defendant toward the plaintiff, but the jury found a partial divorce instead of a total divorce as desired by the plaintiff'. No reason appears why this was an abuse of the discretionary power vested in the jury; and the presiding judge having approved the verdict and refused to grant a new trial on motion of the plaintiff', this court will not reverse the judgment.
3. In such a case, it not appearing that there was any abuse of discretion either on the part of the jury or of the judge, this court will not reverse the judgment and grant a new trial merely because it appears from the bi'iefs of counsel that both parties desire it to be done, and because the jury at the iirst hearing found in favor of a total divorce, and at the second hearing found only a partial divorce.

Judgment affirmed.


All the Justiccx .concur.